         Case 1:19-cv-10377-LAK-SN Document 82 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    10/23/2020


LUCILLE TIRADO,

                                            Plaintiff,               19-CV-10377 (LAK)(SN)

                          -against-                                           ORDER

CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Defendants’ request to extend the pending motion to dismiss at ECF 50 to include

individual defendants Correction Officers Ward, Sistrunk, Nugent, Daniels, Azeez, Captains

Barchelor, Prince, and Ellis, and PA Alexis Quentz is GRANTED. No further stipulation is

required.

        Defendants have raised numerous other issues in their October 20, 2020 Letter regarding

the answer and identification of several individual defendants. The Court notes that it has

provided Defendants with additional time on two occasions to identify and submit answers or

responses as to the individual defendants. On September 4, 2020, the Court granted Defendants’

request for an extension of time to answer as to individual defendants Officers Anais DaCruz,

Ward, Brown, Nugent, Daniels, Azeez, Rogers, and Garamede; Captains Batchelor, Prince, and

Ellis; and PA Alexis Quentz. See ECF 75. Defendants again requested an extension to file

answers as to those same individual defendants on October 5, 2020, which was granted. See ECF

76; ECF 77.
          Case 1:19-cv-10377-LAK-SN Document 82 Filed 10/23/20 Page 2 of 2




          Defendants request a further extension to appear on behalf of defendant CO DaCruz.

Defendants are ORDERED to confirm by November 13, 2020, that defense counsel have

properly entered their appearance for Defendant DaCruz and state whether Defendant DaCruz

intends to join the pending motion to dismiss.

          Plaintiff is ORDERED to provide Defendants with more information on how to identify

Defendant CO Garamede and Rogers by October 30, 2020.

          Defendant City of New York is ORDERED to provide Plaintiffs with the last known

address for Defendant CO Brown by no later than October 30, 2020, or to accept service on his

behalf. Plaintiff is also ORDERED to re-serve Defendant CO Brown and file proof of service

with the Court by no later than November 6, 2020, unless the City has accepted service on his

behalf.

          Upon review of the Notice of Appearance filed at ECF No. 79, the Clerk of Court is

directed to remove counsel’s appearance on behalf of Defendants Correction Officers Garamede,

Rogers and Brown in the docket entry text. Counsel does not, however, appear on the docket

sheet as representing these individuals.

SO ORDERED.




DATED:           October 23, 2020
                 New York, New York




                                                 2
